Citation Nr: 1524213	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to January 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At the hearing, a 30-day abeyance period was granted to allow for the submission of additional evidence; such evidence was received with a waiver of RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record reflects that the Veteran's lumbar degenerative spondylolisthesis, spinal stenosis, and spondylosis was incurred during active duty service.


CONCLUSION OF LAW

Lumbar degenerative spondylolisthesis, spinal stenosis, and spondylosis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his lumbar spine disorder was incurred during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333  (Fed. Cir. 2013). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Board must assess the competence and credibility of lay statements.  

The Veteran contends he suffered a back injury in service (July 1957) while working in the field with heavy artillery, (moving heavy equipment pieces) and was treated by medics in the field who gave him aspirin for back pain.

As an initial matter, the Board notes that the Veteran's service treatment records (STRs), including his service separation examination, from active military service are unavailable and are assumed to be either lost or destroyed.  In this regard, the National Personnel Records Center stated that the Veteran's records were fire-related and no STRs or surgeon general office records are available.  

In a statement by the Veteran's chiropractor, Dr. Strasser, (originally written in 2011 and updated in 2014) he noted that it was not possible for him to say for certain that the Veteran's back injuries were caused by his time in the service; however, he did state that "the degenerative condition in his spine was at least in part due to the injuries that he sustained during his time in the service."  He also noted that the Veteran has suffered from a degenerative condition that would have taken decades to advance to the state at which it was first x-rayed in 2002.  

Dr. Strasser also reviewed statements from the Veteran's former treating physician, from his former employers (who noted it was common knowledge in the community that the Veteran injured his back in service), and from a fellow service member who recalled that the Veteran "always walked like someone with a bad back."  Dr. Strasser concluded "from the records that I have read . . . his story has been consistent and the personal letters have been very convincing to the point that he is an honest man and was indeed originally injured while in service."  Dr. Strasser noted that the Veteran's spine injury was as likely as not caused by an injury in service in a March 2015 letter and described his back as a "painful condition that was prone to re-aggravation."  

In addition, in a March 2015 letter from his private physician, Dr. S.S. Jorgenson, of the Spine Institute of Idaho, after noting the Veteran's reported back injury (working in mud manipulating equipment (8-inch Howitzer artillery weapon)) in service and subsequent "significant flare-ups of pain" in 1961, 1969, 1976, and 1980, as well as surgical intervention in 2009, concluded that "it is my opinion on medically more probable than not basis that his lumbar spine injury occurred in the July 1957 injury while service in the military, and has eventually led to surgical intervention and physical limitation."  Dr. Jorgenson diagnosed severe lumbar degenerative spondylolisthesis, spinal stenosis, and spondylosis.  

The Board finds that service connection for lumbar degenerative spondylolisthesis, spinal stenosis, and spondylosis is warranted.  The competent lay and medical evidence links the Veteran's lumbar spine disorder to active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbar degenerative spondylolisthesis, spinal stenosis, and spondylosis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for lumbar degenerative spondylolisthesis, spinal stenosis, and spondylosis is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


